DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amended claims 8, 20, and 21. Claims 1-7 and 15-19 are allowed. Claims 1-21 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (International Application Publication No. WO 94/21312) in view of Yeager et al. (U.S. Patent Application Publication No. 2015/0359949) and in further view of Lewis et al. (U.S. Patent No. 6,280,429)
Regarding claim 8, Lim discloses a canister assembly (Fig. 1, feat. 34; Page 7, lines 24-27) for removable mounting on a mounting region of a vacuum console (Page 8, lines 11-16) having a vacuum pump (Fig. 7, feat. 76; Page 8, line 33-36), said canister assembly comprising: a clear canister with an interior and an open top (Fig. 3, feat. 50; Page 8, lines 11-16); and a lid removably attachable over the open top of the clear canister (Fig. 3, feat. 52; Page 7, line 34 – Page 8, line 24).
Lim does not disclose that the clear canister has a filter plate configured to be suspended at an angle relative to horizontal in the interior of the clear canister at a location mid-way between the open top and a bottom, wherein the filter plate includes an edge with a lip extending upwards towards the open top and along a wall of the clear canister.
Yeager teaches a polyp filter (Figs. 1, 3, and 6, feat. 100; Paragraphs 0017, 0021, and 0024) for suspension in a canister (Fig. 6, feat. 600; Paragraph 0023) from a lid (Fig. 3, feat. 300; Paragraph 0020). The polyp filter comprises a wall extending upwards at its external periphery (Fig. 1, feat. 104; Paragraph 0018) that fully engages the internal surface of the canister (Paragraph 0024). Yeager teaches that such a filter ensures that all polyps will be captured (Paragraph 0024). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Lim so that it comprises a filter plate configured to be suspended in the interior of the clear canister at a location mid-way between the open top and a bottom, wherein the filter plate includes an edge with a lip extending upwards towards the open top and along a wall of the clear canister as taught by Yeager so that all solid material suctioned by the canister will be captured by the filter.
Lewis teaches a filter for a drainage device that removes large particulate matter from fluid (Col. 2, lines 35-38). The filter comprises a slanted bottom panel (Figs. 1-4, feat. 18; Col. 4, lines 31-43) which advantageously forces collected blood clots towards the front, lowermost edge of the panel and leaves other portions of the filter unblocked (Col. 5, line 59-Col. 6, line 9). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Lim in view of Yeager so that the filter plate is suspended at an angle relative to horizontal in order to force collected particles towards the lowermost edge and leave other portions of the filter unblocked as taught by Lewis.
Regarding claim 9, Lim in view of Yeager and in further view of Lewis discloses the canister assembly as in claim 8. Lim further discloses that the lid has an aspiration port configured to removably connect to a catheter or aspiration tube (Fig. 3, feat. 56; Page 7, line 34 – Page 8, line 10).
Regarding claim 20, Lim discloses a system for connection to a catheter or aspiration tube to aspirate a clot from the vasculature of a patient (Page 1, lines 7-22), said system comprising: a vacuum console (Fig. 3, feat. 22; Page 7, lines 5-23) having a vacuum pump (Fig. 7, feat. 76; Page 8, lines 33-36) and a mounting region (Fig. 3, feat. 32; Page 8, lines 11-16); a clear canister (Fig. 3, feat. 50; Page 8, lines 11-16) having an interior, an open top, a lid (Fig. 3, feat. 52; Page 7, line 34 – Page 8, line 24), and a vacuum port (Fig. 3, feat. 54; Page 7, line 34 – Page 8, line 10), wherein the clear canister is removably mountable in the mounting region (Page 8, lines 11-16).
Lim does not disclose a filter plate having a lipped edge extending upwards towards the open top and along a wall of the clear canister, wherein the filter plate is suspended at an angle relative to horizontal within the interior of the clear canister.
As discussed above, Yeager teaches a polyp filter (Figs. 1, 3, and 6, feat. 100; Paragraphs 0017, 0021, and 0024) comprising a wall extending upwards at its external periphery that fully engages the internal surface of the canister (Fig. 1, feat. 104; Paragraphs 0018 and 0024). Yeager teaches that such a filter ensures that all polyps will be captured (Paragraph 0024). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Lim so that it comprises a filter plate having a lipped edge extending upwards towards the open top and along a wall of the clear canister, wherein the filter plate is suspended within the interior of the clear canister as taught by Yeager so that all solid material suctioned by the canister will be captured by the filter.
Lewis teaches a filter for a drainage devices that removes large particulate matter from fluid (Col. 2, lines 35-38). The filter comprises a slanted bottom panel (Figs. 1-4, feat. 18; Col. 4, lines 31-43) which advantageously forces collected blood clots towards the front, lowermost edge of the panel and leaves other portions of the filter unblocked (Col. 5, line 59-Col. 6, line 9). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed suspended at an angle relative to horizontal in order to force collected particles towards the lowermost edge and leave other portions of the filter unblocked as taught by Lewis.
Regarding claim 21, Lim discloses a canister assembly (Fig. 3, feat. 50; Page 8, lines 11-16) removably mountable on a vacuum console (Page 8, lines 11-16), the canister assembly comprising: a clear canister (Fig. 3, feat. 50; Page 8, lines 11-16) with an interior, an open top, and a lid (Fig. 3, feat. 52; Page 7, line 34 – Page 8, line 24).
Lim does not disclose a filter plate suspended at an angle relative to horizontal in the interior of the clear canister, wherein the filter plate includes an edge with a lip extending upwards towards the open top and along a wall of the clear canister.
As discussed above, Yeager teaches a polyp filter (Figs. 1, 3, and 6, feat. 100; Paragraphs 0017, 0021, and 0024) comprising a wall extending upwards at its external periphery that fully engages the internal surface of the canister (Fig. 1, feat. 104; Paragraphs 0018 and 0024). Yeager teaches that such a filter ensures that all polyps will be captured (Paragraph 0024). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Lim so that it comprises a filter plate suspended in the interior of the clear canister, wherein the filter plate includes an edge with a lip extending upwards towards the open top and along a wall of the clear canister 
Lewis teaches a filter for a drainage devices that removes large particulate matter from fluid (Col. 2, lines 35-38). The filter comprises a slanted bottom panel (Figs. 1-4, feat. 18; Col. 4, lines 31-43) which advantageously forces collected blood clots towards the front, lowermost edge of the panel and leaves other portions of the filter unblocked (Col. 5, line 59-Col. 6, line 9). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Lim in view of Yeager so that the filter plate is suspended at an angle relative to horizontal in order to force collected particles towards the lowermost edge and leave other portions of the filter unblocked as taught by Lewis.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (International Application Publication No. WO 94/21312) in view of Yeager et al. (U.S. Patent Application Publication No. 2015/0359949), in further view of Lewis et al. (U.S. Patent No. 6,280,429), in further view of Ahorner-Weber et al. (International Application Publication No. WO 2010/089368), and in further view of Say (U.S. Patent Application Publication No. 2005/0197640).
Regarding claim 10, Lim in view of Yeager and in further view of Lewis discloses the assembly as in claim 8. Lim in view of Yeager and in further view of Lewis does not disclose a vacuum port and a pressure sensing port each formed in a wall of the canister, wherein the vacuum port aligns with a vacuum connector of the vacuum console and the pressure sensing port aligns with a pressure sensing connector of the vacuum console when the canister assembly is mounted on the mounting region of the vacuum console.
Ahorner-Weber teaches a negative pressure wound therapy device (Abstract). Ahorner-Weber teaches a negative pressure wound therapy device with a canister (Fig. 1, feat. A) comprising a pressure sensor opening (Fig. 1, feat. 25; Page 10, lines 11-28) separate from a gas evacuation opening (Fig. 1, feat. 9; Page 10, lines 11-28). Ahorner-Weber teaches that the pressure sensor opening allows the device to measure the pressure inside of the canister (Page 3, lines 20-28). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Lim in view of Yeager and in further view of Lewis so that the assembly comprises a vacuum port and a pressure sensing port, and so that the vacuum console comprises a vacuum connector and a pressure sensing connector so that the assembly can measure the pressure inside of the canister as taught by Ahorner-Weber.
Say teaches a portable aspirator (Abstract). Say teaches that the portable aspirator comprises a pump housing (Fig. 1, feat. 20; Paragraph 0015) and a disposable container (Fig. 1, feat. 30; Paragraph 0016). Say teaches that the housing comprises a vacuum port (Fig. 1, feat. 19; Paragraph 0015) that aligns with and forms an air tight seal with an outlet chamber (Fig. 1, feat. 36; Paragraph 0016) in the side wall of the container. Say teaches that this connection allows the aspirator to be light weight, easily handled, dependable, and durable (Paragraphs 0003-0004). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Lim in formed in a wall of the canister, wherein the vacuum port aligns with the vacuum connector and the pressure sensing port aligns with the pressure sensing connector when the canister assembly is mounted on the mounting region of the vacuum console as taught by Say so that the assembly is light weight, easily handled, dependable, and durable.
Regarding claim 11, Lim in view of Yeager, in further view of Lewis, in further view of Ahorner-Weber, and in further view of Say discloses the assembly of claim 10. 
As discussed above, Say teaches a portable aspirator (Abstract). Say teaches that the portable aspirator comprises a pump housing (Fig. 1, feat. 20; Paragraph 0015) and a disposable container (Fig. 1, feat. 30; Paragraph 0016). Say teaches that the housing comprises a vacuum port (Fig. 1, feat. 19; Paragraph 0015) that aligns with and forms an air tight seal with an outlet chamber (Fig. 1, feat. 36; Paragraph 0016) in the side wall of the container. Say teaches that the outlet chamber is isolated from the rest of the collection container near the upper end of the container by webs (Fig. 3, feats. 38-42; Paragraph 0016) such that aspirated fluids fill the bottom of the container while air is drawn through the outlet chamber (Paragraph 0019). Say teaches that this connection allows the aspirator to be light weight, easily handled, dependable, and durable (Paragraph 0003-0004). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Lim in view of Yeager, in further view of Lewis, in further view of Ahorner-Weber, and in further view of Say so that the vacuum port and pressure sensing port are each formed in the wall at a location mid-way between the open top and a bottom and are each connected to riser tubes within the interior of the clear canister, wherein the riser tubes are open at their upper ends so that the vacuum is drawn and the pressure sensed near the top of the canister as taught by Say so that the assembly lightweight, easily handled, dependable, and durable.
Regarding claim 12, Lim in view of Yeager, in further view of Lewis, in further view of Ahorner-Weber, and in further view of Say discloses the assembly as in claim 11.
As discussed above, Say teaches a portable aspirator (Abstract). Say teaches that the portable aspirator comprises a pump housing (Fig. 1, feat. 20; Paragraph 0015) and a disposable container (Fig. 1, feat. 30; Paragraph 0016). Say teaches that the housing comprises a vacuum port (Fig. 1, feat. 19; Paragraph 0015) that aligns with and forms an air tight seal with an outlet chamber (Fig. 1, feat. 36; Paragraph 0016) in the side wall of the container. Say further teaches that the outlet chamber has a porous hydrophobic filter (Fig. 3, feat. 44; Paragraph 0016) mounted in it. Say teaches that this connection allows the aspirator to be light weight, easily handled, dependable, and durable (Paragraph 0003-0004). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Lim in view of Yeager, in further view of Lewis, in further view of Ahorner-Weber, and in further view of Say so that the riser tube connected with the vacuum port has a filter in a lumen thereof.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (International Application Publication No. WO 94/21312) in view of Yeager et al. (U.S. Patent Application Publication No. 2015/0359949), in further view of Lewis et al. (U.S. Patent No. 6,280,429), and in further view of Schultz et al. (U.S. Patent No. 7,955,318).
Regarding claim 13, Lim in view of Yeager and in further view of Lewis discloses the assembly of claim 9. Lim in view of Yeager and in further view of Lewis does not disclose that the aspiration port includes both a threaded connector and a tubular connector so that it can connect to a catheter or aspiration tube having a threaded connector or to a catheter or aspiration tube having a tubular connector.
Schultz teaches a multipurpose large bore medical suction system (Abstract). Schultz teaches that both threads and friction-fit coupling members advantageously allow for pressure-tight seals for a variety of modular components of a multipurpose medical suction system (Col. 9, lines 12-35; Col. 13, line 63 – Col. 4, line 9). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Lim in view of Yeager and in further view of Lewis so that the aspiration port includes both a threaded connector and a tubular connector so that it can connect to a catheter or aspiration tube having a threaded connector or to a catheter or aspiration tube having a tubular connector so that the assembly can form pressure-tight seals with both threaded connections and tubular connections as taught by Schultz.
Regarding claim 14, Lim in view of Yeager, in further view of Lewis, and in further view of Schultz discloses the assembly as in claim 13.
As discussed above, Schultz teaches a multipurpose large bore medical suction system (Abstract). Schultz teaches that both threads and friction-fit coupling members advantageously allow for pressure-tight seals for a variety of modular components of a multipurpose medical suction system (Col. 9, lines 12-35; Col. 13, line 63 – Col. 4, line 9). Schultz further that teaches locking mechanisms such as locks and interlocking designs allow for the creation of pressure-tight seals (Col. 13, line 63 – Col. 4, line 9). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Lim in view of Yeager, in further view of Lewis, and in further view of Schultz so that the threaded connector of the aspiration port has detents configured to mate with detents on a threaded connector of the catheter or aspiration tube so that the assembly can form pressure-tight seals with both threaded connections and tubular connections as taught by Schultz.
Allowable Subject Matter
As indicated in the non-final rejection dated 08/26/2021, claims 1-7 and 15-19 are allowable over the prior art.
Response to Arguments
Applicant’s arguments, see page 7 of Applicant’s Remarks, filed 11/23/2021, with respect to the objection to claim 8 have been fully considered and are persuasive in light of the amendment to claim 8. Accordingly, the objection has been withdrawn.
Applicant’s arguments, see pages 8-11 of Applicant’s Remarks, filed 11/23/2021, with respect to the rejections of claims 8, 9, 20, and 21 under 35 U.S.C. 103 as being unpatentable over Lim in view of Yeager have been fully considered and are persuasive 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eagle et al. (U.S. Patent Application Publication No. 2011/0068061) discloses a cone-shaped drainage filter.
Kimsey, II (U.S. Patent No. 9,322,748) discloses a tissue collection device comprising an eccentric separation funnel.
Kaye et al. (U.S. Patent Application Publication No. 2007/0191731) discloses a polyp trap comprising a slanted portion.
Jordan (U.S. Patent No. 8,366,694) discloses a tissue refining device comprising a cone-shaped funnel.
Menne et al. (U.S. Patent Application Publication No. 2003/0042187) discloses a filtration device.
Hershberger et al. (U.S. Patent No. 7,497,340) discloses a manifold and filter assembly for use with a waste collection unit in which there is a fluid overflow bypass gap between the filter and the housing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781